


Exhibit 10.12.2

 

CONFIDENTIAL

Execution Version

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

AMENDMENT TO THE LICENSE AGREEMENT

 

This Amendment to the License Agreement (the “Amendment”) is made as of
October 26, 2015 (the “Amendment Effective Date”).

 

By and between,

 

IRONWOOD PHARMACEUTICALS, INC., a company organized and existing pursuant to the
Laws of Delaware, and having its principal offices at 301 Binney Street,
Cambridge, MA 02142, USA (hereinafter, referred to as “Ironwood”)

 

and

 

ALLERGAN PHARMACEUTICALS INTERNATIONAL LTD., a company registered in Ireland,
whose registered office is at Clonshaugh Business & Technology Park, Coolock,
Dublin, D17 E400, Ireland (the “Partner”).

 

WITNESSETH

 

WHEREAS, Partner (as transferee from Almirall, S.A., formerly, Laboratorios
Almirall, S.A. (“Almirall”)) and Ironwood are parties to a License Agreement,
dated April 30, 2009, as amended (hereinafter, referred to as the “Agreement”),
related to the Product (as defined in the Agreement).

 

WHEREAS, Almirall, Ironwood and Partner entered into that certain Novation
Agreement as of the date hereof (the “Novation Agreement”), whereby Partner
assumed certain of Almirall’s liabilities and obligations and was assigned
certain of Almirall’s rights and benefits under the Agreement in place of and to
the exclusion of Almirall, in each case, as of the Effective Time (as defined in
the Novation Agreement) and on the terms as set forth in the Novation Agreement.

 

WHEREAS, the Parties have agreed to further amend the Agreement as set forth in
this Amendment.

 

NOW, THEREFORE, the Parties hereby agree as follows:

 

This Amendment shall be deemed to take effect immediately following the
Effective Time (as defined in the Novation Agreement) of the Novation
Agreement.  Unless otherwise stated herein, all the definitions contained in the
Agreement shall remain valid and applicable to this Amendment.

 

Article 1 — Definitions

 

1.1.                      Sections 1.26 (Direct Costs), 1.37 (Fully Absorbed
Cost), 1.47 (Indirect Costs) and 1.115 (Transfer Price) of the Agreement are
hereby deleted in their entirety and

 

1

--------------------------------------------------------------------------------


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

replaced with “Reserved.”

 

1.2.                      Section 1.54 (Ironwood Know-How) of the Agreement is
hereby deleted in its entirety and replaced with the following:

 

““Ironwood Know-How” means (i) Know-How Ironwood Controls as of the Effective
Date, including Know-How that has arisen or arises under the Forest Agreement,
or that comes into the Control of Ironwood during the Term (other than Joint
Know-How) to the extent necessary or useful in the Territory to Develop,
Manufacture or Commercialize the Licensed Compound or Product, including without
limitation any method of making the Licensed Compound or Product, any
composition or formulation of the Licensed Compound or Product, or any method of
using or administering the Licensed Compound or Product, and (ii) Collaboration
Know-How (other than Joint Know-How) that is invented, conceived or developed by
solely employees of Ironwood or its Affiliates, or Third Parties acting on
behalf of Ironwood or its Affiliates.”

 

1.3.                      The penultimate sentence of Section 1.69 (Net Sales)
of the Agreement is hereby deleted in its entirety and replaced with the
following:

 

“Net Sales will be determined in accordance with GAAP.”

 

Article 2 — Manufacturing and Supply

 

2.1.                      Section 2.1 of the Agreement is hereby deleted in its
entirety and replaced with the following:

 

“License to Partner.  Subject to the terms and conditions of this
Agreement, Ironwood hereby grants to Partner, on the Effective Date, an
exclusive license, subject only to the rights reserved to Ironwood to the extent
necessary to perform its obligations or exercise its rights hereunder, with the
right to sublicense as expressly provided in Section 2.5, under the Ironwood
Technology and Ironwood’s interest in the Joint Technology to (i) Develop the
Product pursuant to the Development Plan, (ii) Commercialize the Product in the
Field in the Territory and (iii) Manufacture (A) Development Materials,
(B) Licensed Compound to be included in a Product for Commercialization in the
Field in the Territory and (C) Product for Commercialization in the Field in the
Territory. Notwithstanding the foregoing, Ironwood reserves the right under the
Ironwood Technology to develop and manufacture the Licensed Compound and Product
inside or outside of the Territory.”

 

2.2.                      The first sentence of Section 2.4 of the Agreement is
hereby deleted in its entirety and replaced with the following:

 

“Right of Reference. Ironwood hereby grants to Partner a “Right of Reference,”
as that term is defined in 21 C.F.R. § 314.3(b) and any foreign counterpart to
such regulation in the Field in the Territory to the data included in the
Collaboration Technology to the extent necessary or useful to

 

2

--------------------------------------------------------------------------------


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

Manufacture, Develop or Commercialize the Licensed Compound or Product solely
for IBS-C or CC, and Partner hereby grants to Ironwood (and Ironwood’s partners)
such a Right of Reference to the data included in the Collaboration Technology
to the extent necessary or useful to Manufacture, Develop or Commercialize the
Licensed Compound or Product in the Field throughout the world solely for IBS-C
or CC, in each case subject to the terms and conditions of this Agreement.”

 

2.3.                      Section 3.3 of the Agreement is hereby deleted in its
entirety and replaced with the following:

 

“Manufacture of Products. Partner will be responsible, at its sole cost and
expense, for (i) Manufacture of Development Materials in finished form, (ii) API
Manufacturing and (iii) the Manufacture of Product for Commercialization in the
Territory; provided, however, that nothing in this Agreement will prevent
Partner from contracting with the Third Parties listed or described on Schedule
3.3 to perform any such Manufacturing activities.  Partner will perform, and
ensure that the Third Parties listed or described on Schedule 3.3 perform, all
Manufacturing activities in accordance with GCP, GLP and GMP.”

 

2.4.                      The attached Schedule 3.3 is hereby appended to the
Agreement as a new Schedule 3.3.

 

Article 3 — Royalties and Other Payments

 

3.1.                Section 4.2 of the Agreement is hereby amended by adding the
following immediately following Section 4.2.6 (and before the last four
paragraphs of such Section):

 

“4.2.7    $[**] upon the first time that Net Sales achieved in the Territory, in
aggregate, exceed the amount of €[**] in any Year.”

 

3.2.                Section 4.3.1 of the Agreement is hereby deleted in its
entirety and replaced with “Reserved.”

 

3.3.                Section 4.3.2 of the Agreement is hereby deleted in its
entirety and replaced with the following:

 

“Royalty.  Partner will pay Ironwood royalties based on the aggregate annual Net
Sales of Products sold in each Year indicated by Partner or its Affiliates in
the Field in the Territory at the rates set forth in the table below for such
Year:

 

Year

 

Royalty
Rate

 

 

 

2015-2017

 

[**

]%

 

 

2018

 

[**

]%

 

 

2019 and thereafter

 

[**

]%

”

 

 

3

--------------------------------------------------------------------------------


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

3.4.                For clarity, the Year 2015 royalty rate set forth in
Section 3.3 hereof shall only apply to aggregate Net Sales of Products sold by
Partner or its Affiliates in the Field in the Territory on or after the
Amendment Effective Date and shall not apply to any royalty payment obligations
accrued under the Agreement prior to the Amendment Effective Date.  Any such
royalty payment obligations accrued under the Agreement prior to the Amendment
Effective Date shall be subject to the royalty rates under Section 4.3.2 of the
Agreement in effect immediately prior to the Amendment Effective Date.

 

3.5.                Section 4.3.4(a) and Section 4.3.4(b) of the Agreement are
hereby deleted in their entirety and replaced with “Reserved.”

 

3.6.                The last sentence of Section 4.3.4 of the Agreement is
hereby deleted in its entirety and replaced with the following:

 

“In no event will Ironwood be obligated to [**] paid pursuant to this
Agreement.”

 

3.7.                Section 4.3.5 of the Agreement is hereby deleted in its
entirety and replaced with the following:

 

“4.3.5    Calculation of Royalties at End of Year.  At the end of each Year,
promptly after the royalty calculation of the royalty owed pursuant to
Section 4.3.2 for the fourth Calendar Quarter of the preceding Year, the
royalties owed to Ironwood for such Year (the “Annual Royalties”) will be equal
to (i) [**] (ii) [**]. The amount of royalties paid with the Quarterly Report
provided pursuant to Section 4.4 relating to the fourth Calendar Quarter of each
Year will be equal to the Annual Royalties for such Year less the royalties paid
for the first three Calendar Quarters of such Year.  In no event will Ironwood
be obligated to [**] paid pursuant to this Agreement.”

 

3.8.                The first sentence of Section 4.8 of the Agreement is hereby
deleted in its entirety and replaced with the following:

 

“All amounts payable and calculations hereunder will be in United States
dollars.”

 

Article 4 — Patent and Trademark Costs

 

4.1.                      Section 7.4.1 of the Agreement is hereby amended by
appending the following to the end of such section:

 

“Irrespective of which Party is responsible for preparation, filing, prosecuting
and maintaining Ironwood Patent Rights and Partner Patent Rights pursuant to
this Section 7.4.1, [**] the costs for preparation, filing, prosecuting and
maintaining Ironwood Patent Rights and Partner Patent Rights in the Territory.”

 

4

--------------------------------------------------------------------------------


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

4.2.                      Section 7.4.4 of the Agreement is hereby amended by
appending the following to the end of such section:

 

“Irrespective of which Party is responsible for obtaining any Patent Term
Extensions or undertaking any related filings or other activities pursuant to
this Section 7.4.4, [**] the costs of such filings and other activities in the
Territory.”

 

4.3.                      Section 7.5.1 of the Agreement is hereby amended by
appending the following to the end of such section:

 

“Irrespective of which Party is responsible for filing, prosecuting and
maintaining Trademarks pursuant to this Section 7.5.1, [**] the costs for
filing, prosecuting and maintaining such Trademarks in the Territory.”

 

4.4.                      Section 7.6.2 of the Agreement is hereby deleted in
its entirety and replaced with the following:

 

“Enforcement. [**] will have the first right (but not the obligation), to
enforce [**] under this Agreement against such Infringement; provided, that
(i) [**] will have the right to join such proceeding at any time at its own
expense (subject to the provisions of Section 7.6.3) and will do so at any time
if it is deemed to be a necessary party by the tribunal in which the
Infringement is being prosecuted, (ii) [**] will not, without [**]’s prior
written consent, take any position with respect to, or compromise or settle, any
such Infringement in a way that is reasonably likely to adversely affect the
scope, validity or enforceability of the applicable Technology and (iii) [**]
will admit the invalidity or unenforceability of any Collaboration Technology
which Collaboration Technology is necessary or useful in the Territory to
Manufacture, Develop or Commercialize the Licensed Compound or Product or other
Technology owned solely by or jointly with [**] without [**]’s prior written
consent. In the event [**] declines to prosecute the infringing technology or to
defend such claim within [**] (or such shorter period as may be required to
comply with legal or regulatory deadlines which relate to such infringement) of
becoming aware thereof, [**] will have the right to so enforce or defend.
Irrespective of which Party controls an action pursuant to this Section, the
Parties will collaborate in the choice of counsel with respect to such action
and the comments of the other Party will not be unreasonably rejected with
respect to strategic decisions and their implementation with respect to such
action. In furtherance of the foregoing, the Party responsible for any such
action will keep the other Party reasonably informed, in person or by telephone,
regarding the status and costs of such action or proceeding prior to and during
any such enforcement. Neither Party will settle any such action without the
written consent of the other Party, such consent not to be unreasonably
withheld.  Neither Party will incur any liability to the other as a consequence
of such litigation or any unfavorable decision resulting therefrom, including
any decision holding any of the Ironwood Technology,

 

5

--------------------------------------------------------------------------------


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

Partner Technology, or Joint Technology invalid, not infringed, not
misappropriated or unenforceable.”

 

Article 5 — Non-Compete

 

Section 5.2 of the Agreement is hereby deleted in its entirety and replaced with
the following:

 

“5.2       Restrictions.

 

5.2.1                     During [**], without the prior written consent of the
other Party, neither Party nor such Party’s Affiliates will [**]. Further,
during [**], neither [**] will [**].

 

5.2.2                     During [**], without the prior written consent of
[**], neither [**] will [**].

 

5.2.3                     In the event that either Party or any of its
Affiliates [**].

 

5.2.4                     After [**], and subject to Sections 5.2.2 and 5.2.3,
if either Party [**].

 

5.2.5                     For purposes hereof, (x) [**], and (y) [**].

 

Article 6 — Addresses

 

In recognition of the novation of the Agreement by Almirall to Partner pursuant
to the Novation Agreement, the address and contact information for service or
delivery of notices and other communications to Partner under the Agreement, set
forth in Section 10.5.2 of the Agreement, shall be replaced by the following:

 

“For Partner:

 

 

 

Address:

Allergan Pharmaceuticals International Ltd.

 

Clonshaugh Business & Technology Park

 

Coolock

 

Dublin, D17 E400

 

Ireland

Fax:

(+1) 862-261-7922

Attention:

Managing Director

 

 

With a copy to:

 

 

 

Address:

Allergan plc

 

Morris Corporate Center III

 

400 Interpace Parkway

 

Parsippany, NJ 07054

 

United States

 

6

--------------------------------------------------------------------------------


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

Fax:

(+1) 862-261-7922

Attention:

Chief Legal Officer”

 

Article 7 — [**]

 

[**].

 

Article 8 — Extent of the Present Amendment

 

This Amendment constitutes an integral part of the Agreement. It is expressly
understood that the terms and conditions of the Agreement shall remain fully
enforceable except where directly and expressly modified by this Amendment.

 

[Remainder of Page Intentionally Left Blank]

 

7

--------------------------------------------------------------------------------


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

IN WITNESS WHEREOF, the Parties have executed this Amendment to be effective as
of the Amendment Effective Date.

 

IRONWOOD PHARMACEUTICALS,
INC.

ALLERGAN PHARMACEUTICALS
INTERNATIONAL LTD.

 

 

By:

/s/ Thomas Graney

 

By:

/s/ Alex Nesbitt

Name:

Thomas Graney

Name:

Alex Nesbitt

Title:

CFO

Title:

Director

 

[Signature Page to the Amendment to License Agreement]

 

--------------------------------------------------------------------------------


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission.

 

SCHEDULE 3.3

 

APPROVED THIRD PARTY MANUFACTURERS

 

(i)                                     [**]; and

(ii)                                  [**].

 

--------------------------------------------------------------------------------
